                   Case 2:20-cv-06169 Document 1 Filed 07/10/20 Page 1 of 1 Page ID #:1
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 Thomas G. Mackey (SBN 174572)
 JACKSON LEWIS P.C.
 725 South Figueroa Street, Suite 2500
 Los Angeles, California 90017-5408
 Telephone: (213) 689-0404
 Facsimile: (213) 689-0430
 mackeyt@jacksonlewis.com

 ATTORNEY(S) FOR:    Equinox Holdings, Inc.
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Dashielle Kramer                                                               CASE NUMBER:



                                                              Plaintiff(s),
                                     v.
Equinox Holdings, Inc.
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                               Equinox Holdings, Inc.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                      CONNECTION / INTEREST
Dashielle Kramer                                                              Plaintiff

Equinox Holdings, Inc.                                                        Defendant




         July 9, 2020                                      /s/Thomas G. Mackey
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Thomas G. Mackey


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
